DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (PGPub 2015/0245003) in view of Mohammadi et al. (US PGPub 2018/0286349). 

Regarding claim 1, Lu discloses a correction method for a color temperature curve (fig. 2), comprising:
obtaining a plurality of pixel values of a display device ([0031], “In the step S230, the processing unit 130 can control the image capturing unit 110 to capture an image (for example, a raw image) including a plurality of pixels”), wherein each pixel value includes gray scale values of at least three sub-pixels in a pixel ([0033], “each pixel in the image also includes the first component (i.e. the red component (R)), the second component (i.e. the green component (G)) and the third component (i.e. the blue component (B))”);
obtaining at least two first standard pixel values according to the at least two first pixel values, wherein a color temperature value corresponding to each first standard pixel value is a standard color temperature value ([0034], “In step S240, when the exposure index corresponds to the predetermined color temperature, the processing unit 130 retrieves a plurality of specific pixels from the pixels”);
determining at least one correction interval according to the at least two first standard pixel values and the plurality of second pixel values, wherein a correction interval includes two first standard pixel values and at least two second pixel values therebetween ([0038], “Then, in step S270, when the image color temperature corresponds to the predetermined color temperature, the processing unit 130 updates the white balance compensation values according to the first reference color ratio and the second reference color ratio”), and
correcting the at least two second pixel values in the correction interval to obtain at least two second standard pixel values according to the two first standard pixel values, wherein a color temperature value corresponding to each second standard pixel value is within a preset color temperature range in which the standard color temperature value is located ([0041], “Then, in step S280, the processing unit 130 performs a white balance operation to each of the pixels according to the updated white balance compensation values to generate a compensated image. In detail, the processing unit 130 can multiply the updated first compensation value (for example, 2.24) by the first color ratio (i.e. the R/G value) of each pixel, and multiply the updated second compensation value (for example, 1.47) by the second color ratio (i.e. the B/G value) of each pixel”).
While Lu discloses performing color temperature correction based on a plurality of pixel values, however it is known in the prior art to use two first pixel values and a plurality of second pixel values. In a similar field of endeavor of electronic devices, Mohammadi discloses the plurality of pixel values include at least two first pixel values and a plurality of second pixel values (fig. 8, steps 84 and 86 which generates a two-dimensional temperature profile and a two-dimensional pixel color correction gain values). 
In view of the teachings of Lu and Mohammadi, it would have been obvious to one of ordinary skill in the art to separate the plurality of pixel into a set of first pixel values and a set of second pixel values, as taught by Mohammadi, for the purpose of performing a naming scheme to provide groups for the plurality of pixels. 

Regarding claim 2, the combination of Lu and Mohammadi further discloses wherein correcting the at least two second pixel values in the correction interval to obtain the at least two second standard pixel values according to the two first standard pixel values, includes:
obtaining a second standard pixel value corresponding to each of the at least two second pixel values in the correction interval through linear interpolation according to the two first standard pixel values and each of the at least two second pixel values (Lu: [0026], “Moreover, the second specific color ratio of the predetermined color is, for example, a ratio between the third component of the predetermined color and the second component of the predetermined color. In other words, the second specific color ratio of the predetermined color is, for example, a B/G value of the predetermined color”).

Regarding claim 3, the combination of Lu and Mohammadi further discloses wherein obtaining the second standard pixel value corresponding to each of the at least two second pixel values in the correction interval through the linear interpolation according to the two first standard pixel values and each of the at least two second pixel values, includes:
obtaining a correction parameter of each first standard pixel value, wherein the correction parameter of the first standard pixel value is related to the first standard pixel value and a first pixel value corresponding to the first standard pixel value (Lu: fig. 2, step S210 first specific color ratio);
obtaining an interpolation parameter of the second pixel value according to the two first standard pixel values and the second pixel value (Lu: fig. 2, step S210 second specific color ratio); and
obtaining the second standard pixel value corresponding to the second pixel value through the linear interpolation according to correction parameters of the two first standard pixel values, the interpolation parameter of the second pixel value, and the second pixel value (Lu: [0026], “Moreover, the second specific color ratio of the predetermined color is, for example, a ratio between the third component of the predetermined color and the second component of the predetermined color. In other words, the second specific color ratio of the predetermined color is, for example, a B/G value of the predetermined color”).

Regarding claim 4, the combination of Lu and Mohammadi further discloses wherein obtaining the second standard pixel value corresponding to each of the at least two second pixel values in the correction interval through the linear interpolation according to the two first standard pixel values and each of the at least two second pixel values, includes:
obtaining a correction ratio coefficient of a gray scale value of each sub-pixel in each first standard pixel value, wherein the correction ratio coefficient of the gray scale value of each sub-pixel in the first standard pixel value is related to a gray scale value of each sub-pixel in the first standard pixel value and a gray scale value of a corresponding sub-pixel in the first pixel value corresponding to the first standard pixel value (Lu: [0023], “First, in step S210, the processing unit 130 obtains a first specific color ratio and a second specific color ratio of a predetermined color in a predetermined color temperature. The predetermined color is, for example, red, green and/or blue (i.e. three primary colors of light), though the invention is not limited thereto”);
obtaining an interpolation step-size of a gray scale value of each sub-pixel in the second pixel value according to gray scale values of corresponding sub-pixels in the two first standard pixel values and the gray scale value of the sub-pixel in the second pixel value (Lu: “Therefore, the first component of the predetermined color is, for example, the red component (R) of the predetermined color, the second component of the predetermined color is, for example, the green component (G) of the predetermined color, and the third component of the predetermined color is, for example, the blue component (B) of the predetermined color, though the invention is not limited thereto”); and
obtaining the gray scale value of the sub-pixel in the second standard pixel value through the linear interpolation according to correction ratio coefficients of the gray scale values of the corresponding sub-pixels in the two first standard pixel values, the interpolation step-size of the gray scale value of the sub-pixel in the second pixel value, and the gray scale value of the sub-pixel in the second pixel value (Lu: [0026], “After the predetermined color temperature is set, the processing unit 130 can obtain the first specific color ratio and the second specific color ratio of the predetermined color. In the present embodiment, the first specific color ratio of the predetermined color is, for example, a ratio between the first component of the predetermined color and the second component of the predetermined color. In other words, the first specific color ratio of the predetermined color is, for example, an R/G value of the predetermined color. Moreover, the second specific color ratio of the predetermined color is, for example, a ratio between the third component of the predetermined color and the second component of the predetermined color. In other words, the second specific color ratio of the predetermined color is, for example, a B/G value of the predetermined color”).

Regarding claim 5, the combination of Lu and Mohammadi further discloses wherein the gray scale value of the sub-pixel in the second standard pixel value satisfies following formulas:
Nsz = Drive_gain_Ns x Nsc, and
Drive_gain_Ns = Drive_gain_Nex + (1 - D) x Drive_gain_Npr, wherein
D represents the interpolation step-size of the gray scale value of the sub-pixel in the second pixel value, and D is greater than or equal to 0 and less than or equal to 1; Nsz represents the gray scale value of the sub-pixel in the second standard pixel value; Nsc represents the gray scale value of the sub-pixel in the second pixel value; Drive_gain_Ns represents a correction ratio coefficient of the gray scale value of the sub-pixel in the second standard pixel value; Drive_gain_Nex represents the correction ratio coefficient of the gray scale value of the sub-pixel in a latter first standard pixel value of the two first standard pixel values; Drive_gain_Npr represents the correction ratio coefficient of the gray scale value of the sub-pixel in a previous first standard pixel value of the two first standard pixel values (Lu: [0027], “For example, when the predetermined color and the predetermined color temperature are respectively red and 6500K, the first specific color ratio (i.e. the R/G value) and the second specific color ratio (i.e. the B/G value) of the predetermined color obtained by the processing unit 130 are, for example, respectively 1.85 and 0.01. In this way, when the processing unit 130 detects that the image captured by the image capturing unit 110 corresponds to the color temperature of 6500K (i.e. corresponds to the color temperature of the outdoor environment), the processing unit 130 correspondingly finds pure color pixels (or near pure color pixels) in the image. In detail, when the processing unit 130 detects a pixel with the R/G value greater than 1.85 and the B/G value smaller than 0.01 in the image captured by the image capturing unit 110, the processing unit 130 determines the pixel as a near red object, and excludes such pixel when calculating the white balance compensation value of the image, so as to avoid a negative influence on the compensated image caused by the pixel (for example, the compensated image is biased to blue, etc.)”).

Regarding claim 6, the combination of Lu and Mohammadi further discloses wherein obtaining the interpolation step-size of the gray scale value of the sub-pixel in the second pixel value according to the gray scale values of the corresponding sub-pixels in the two first standard pixel values and the gray scale value of the sub-pixel in the second pixel value, includes:
obtaining a color temperature value corresponding to the second pixel value (Lu: fig. 2, step S260);
comparing the color temperature value corresponding to the second pixel value with the standard color temperature value (Lu: fig. 2, step S270);
set the interpolation step-size of the gray scale value of the sub-pixel in the second pixel value to (Nsc - Npr) / (Nex - Nor), in response to determining that the color temperature value corresponding to the second pixel value is greater than the standard color temperature value; and
set the interpolation step-size of the gray scale value of the sub-pixel in the second pixel value to (Npr - Nsc) / (Nex - Nor), in response to determining that the color temperature value corresponding to the second pixel value is less than the standard color temperature value, wherein 
Nsc represents the gray scale value of the sub-pixel in the second pixel value; Nor represents a gray scale value of a corresponding sub-pixel in a previous first standard pixel value of the two first standard pixel values; Nex represents a gray scale value of a corresponding sub-pixel in a latter first standard pixel value of the two first standard pixel values (Lu: [0028], “Then, in step S220, the processing unit 130 obtains a first reference color ratio and a second reference color ratio of a reference color in the predetermined color temperature. In the present embodiment, the reference color is, for example, a white color or a color of other grey level. Similar to the aforementioned description, the reference color may also include a first component (i.e. the red component (R)), the second component (i.e. the green component (G)) and the third component (i.e. the blue component (B)). Moreover, after the predetermined color temperature is set, the first reference color ratio of the reference color is, for example, a ratio between the first component of the reference color and the second component of the reference color. In other words, the first reference color ratio of the reference color is, for example, an R/G value of the reference color in the predetermined color temperature. Moreover, after the predetermined color temperature is set, the second reference color ratio of the reference color is, for example, a ratio between the third component of the reference color and the second component of the reference color. In other words, the second reference color ratio of the reference color is, for example, a B/G value of the reference color in the predetermined color temperature”).

Regarding claim 7, the combination of Lu and Mohammadi further discloses wherein obtaining the correction ratio coefficient of the gray scale value of each sub-pixel in each first standard pixel value,
includes:
calculating a ratio of the gray scale value of the sub-pixel in the first standard pixel value to the gray scale value of the sub-pixel in the first pixel value corresponding to the first standard pixel value, so that the correction ratio coefficient of the gray scale value of the sub-pixel in the first standard pixel value is obtained (Lu: [0028], “Similar to the aforementioned description, the reference color may also include a first component (i.e. the red component (R)), the second component (i.e. the green component (G)) and the third component (i.e. the blue component (B)). Moreover, after the predetermined color temperature is set, the first reference color ratio of the reference color is, for example, a ratio between the first component of the reference color and the second component of the reference color. In other words, the first reference color ratio of the reference color is, for example, an R/G value of the reference color in the predetermined color temperature”).

Regarding claim 8, the combination of Lu and Mohammadi further discloses wherein obtaining the at least two first standard pixel values according to the at least two first pixel values, includes:
obtaining color temperature values corresponding to the at least two first pixel values (Lu: fig. 2, step S260);
determining whether the color temperature values corresponding to the at least two first pixel values are equal to the standard color temperature value (Lu: fig. 2, step S270);
using the at least two first pixel values as the at least two first standard pixel values, in response to determining that the color temperature values corresponding to the at least two first pixel values are equal to the standard color temperature value (Lu: fig. 2, step S270); and
correcting at least one first pixel value until a color temperature value corresponding to each first pixel value in the at least two first pixel values is equal to the standard color temperature value, in response to determining that at least one color temperature value corresponding to the at least one first pixel value is not equal to the standard color temperature value, so that the at least two first standard pixel values are obtained (Lu: fig. 2, step S280).

Regarding claim 9, the combination of Lu and Mohammadi further discloses wherein obtaining the plurality of pixel values, includes:
obtaining color temperature values corresponding to at least two pixel values of the plurality of pixel values (Lu: fig. 2, step S260);
obtaining a color temperature value corresponding to two pixel values in the at least two pixel values according to color temperature values corresponding to the two pixel values in the at least two pixel values (Lu: fig. 2, step S260);
determining whether the color temperature value corresponding to the two pixel values is equal to a preset value (Lu: [0038], “Then, in step S270, when the image color temperature corresponds to the predetermined color temperature, the processing unit 130 updates the white balance compensation values according to the first reference color ratio and the second reference color ratio”);
using the two pixel values as two second pixel values, in response to determining that the color temperature value corresponding to the two pixel values is equal to the preset value (Lu: fig. 2, step S270); and
using the two pixel values as two first pixel values, in response to determining that the color temperature value corresponding to the two pixel values is not equal to the preset value (Lu: fig. 2, step S280).
	While Lu teaches obtaining color temperature values, it has been known in the prior art to use color temperature gradient values. In a similar field of endeavor of electronic devices, Mohammadi discloses wherein the color temperature value is a color temperature gradient value and the preset value is a preset gradient value ([0025], “Accordingly, display 14 may experience a temperature gradient. Pixels 18 closer to lower edge 42 of display 14 (e.g. pixels 18 located at small Y values) will tend to be hotter than pixels 18 closer to the opposing upper edge of display 14 (e.g., pixels 18 located at Y values near Y=H). There are also lateral (X-dimension) variations in the temperature of pixels 18 due to shape of the housing 12 and the relative locations of circuits 38, light-source 22, and other heat producing components. Left uncompensated, these temperature changes can shift the colors of the pixels in display 18 as a function of lateral dimensions X and Y”). 
	In view of the teachings of Lu and Mohammadi, it would have been obvious to one of ordinary skill in the art to use temperature gradient values, as taught by Mohammadi, for the purpose of using a known alternative type of value to perform color temperature compensation. 

Regarding claim 10, the combination of Lu and Mohammadi further discloses wherein after obtaining the at least two second standard pixel values, the correction method further comprises:
obtaining a deviation value between the color temperature value corresponding to each second standard pixel value in the correction interval according to color temperature values corresponding to the at least two second standard pixel values and the standard color temperature value (Lu: fig. 2, step S240);
determining whether the deviation value between the color temperature value corresponding to each second standard pixel value in the correction interval and the standard color temperature is greater than a preset deviation value (Lu: fig. 2, step S250); and
re-correcting the second standard pixel value until a deviation value between a color temperature value corresponding to a re-corrected second standard pixel value and the standard color temperature value is less than or equal to the preset deviation value, in response to determining that the deviation value between the color temperature value corresponding to the second standard pixel value and the standard color temperature is greater than the preset deviation value (Lu: fig. 2, step S270).

Regarding claim 11, the combination of Lu and Mohammadi further discloses wherein after obtaining the at least two second standard pixel values, the correction method further comprises:
obtaining a variance of the correction interval according to color temperature values corresponding to the at least two second standard pixel values in the correction interval and the standard color temperature value (Lu: [0039]: temperature difference);
determining whether the variance of the correction interval is greater than a variance threshold (Lu: [0039], “when a temperature difference between the image color temperature and the predetermined color temperature is smaller than a predetermined threshold (for example, 750K)”); and
re-correcting the at least two second standard pixel values in the correction interval until a variance that is obtained according to color temperature values corresponding to at least two re-corrected second standard pixel values and the standard color temperature value is less than or equal to the variance threshold, in response to determining that the variance of the correction interval is greater than the variance threshold (Lu: [0039], “the processing unit 130 determines that the image color temperature corresponds to the predetermined color temperature”).

Regarding claim 12, the combination of Lu and Mohammadi further discloses wherein the at least two second pixel values in the correction interval include at least three second pixel values (Lu: [0024], “Therefore, the first component of the predetermined color is, for example, the red component (R) of the predetermined color, the second component of the predetermined color is, for example, the green component (G) of the predetermined color, and the third component of the predetermined color is, for example, the blue component (B) of the predetermined color, though the invention is not limited thereto”); and correcting the at least three second pixel values, includes:
correcting a second pixel value in the correction interval to obtain a first second standard pixel value according to the two first standard pixel values;
correcting a second pixel value located between the first second standard pixel value and one of the two first standard pixel values to obtain a second second standard pixel value according to the first second standard pixel value and the one first standard pixel value (Mohammadi: [0036], creating an offset profile and using a damping factor); and
performing following operations at least once:
determining a position of a second pixel value currently to be corrected;
correcting the second pixel value currently to be corrected to obtain a current second standard pixel value according to the second standard pixel value obtained in a previous correction and one of the two first standard pixel values, in response to determining that the second pixel value currently to be corrected is located between the second standard pixel value obtained in the previous correction and the one first standard pixel value; and
correcting the second pixel value currently to be corrected to obtain the current second standard pixel value according to two adjacent second standard pixel values, in response to determining that the second pixel value currently to be corrected is located between the two adjacent second standard pixel values (Mohammadi: [0036], “In the two-dimensional temperature profile associated with curve 66, temperature variations are less pronounced across display 14. For example, minimum temperature 76 on compressed curve 66 is higher than minimum temperature 74 on uncompressed offset curve 64 and maximum temperature 78 on compressed curve 70 is lower than maximum temperature 70 on uncompressed offset curve 70. The third temperature profile (the compressed two-dimensional temperature profile that is associated with curve 66 of FIG. 7) has a range of temperatures (maximum-minimum) that is not too large and falls within a predetermined acceptable range of maximum and minimum temperatures. By processing the temperature profile information for display 14 in this way, extremes in temperature that might result in over-correction of the color of pixels 18 in pixel array 30 can be avoided”).

Regarding claim 13, the combination of Lu and Mohammadi further discloses further comprising:
after obtaining a first second standard pixel value, dividing the correction interval into two correction sub-intervals according to the first second standard pixel value and the two first standard pixel values, wherein an end point of each correction sub-interval is the first second standard pixel value, and another end point of the correction sub-interval is one of the two first standard pixel values (Mohammadi: [0036], “In the two-dimensional temperature profile associated with curve 66, temperature variations are less pronounced across display 14. For example, minimum temperature 76 on compressed curve 66 is higher than minimum temperature 74 on uncompressed offset curve 64 and maximum temperature 78 on compressed curve 70 is lower than maximum temperature 70 on uncompressed offset curve 70. The third temperature profile (the compressed two-dimensional temperature profile that is associated with curve 66 of FIG. 7) has a range of temperatures (maximum-minimum) that is not too large and falls within a predetermined acceptable range of maximum and minimum temperatures. By processing the temperature profile information for display 14 in this way, extremes in temperature that might result in over-correction of the color of pixels 18 in pixel array 30 can be avoided”); and
performing following operations at least once:
updating the correction sub-interval to one correction interval, wherein two end points of the correction sub-interval serve as two first standard pixel values in the updated correction interval;
correcting a current second pixel value located between the two first standard pixel values in the updated correction interval to obtain a current second standard pixel value according to the two first standard pixel values in the updated correction interval; and
obtaining two updated correction sub-intervals according to the two first standard pixel values in the updated correction interval and the current second standard pixel value, wherein an end point of each updated correction sub-interval is the current second standard pixel value, and another end point of the updated correction sub-interval is one of the two first standard pixel values in the updated correction interval (Mohammadi: [0036], “In the two-dimensional temperature profile associated with curve 66, temperature variations are less pronounced across display 14. For example, minimum temperature 76 on compressed curve 66 is higher than minimum temperature 74 on uncompressed offset curve 64 and maximum temperature 78 on compressed curve 70 is lower than maximum temperature 70 on uncompressed offset curve 70. The third temperature profile (the compressed two-dimensional temperature profile that is associated with curve 66 of FIG. 7) has a range of temperatures (maximum-minimum) that is not too large and falls within a predetermined acceptable range of maximum and minimum temperatures. By processing the temperature profile information for display 14 in this way, extremes in temperature that might result in over-correction of the color of pixels 18 in pixel array 30 can be avoided”).

Regarding claim 14, the combination of Lu and Mohammadi further discloses wherein before correcting the at least two second pixel values in the correction interval, the correction method further comprises:
obtaining color temperature values corresponding to the at least two second pixel values in the correction interval (Mohammadi: [0036], “a temperature offset…may be applied to bring curve 62 within a predetermined range of temperatures (e.g., shifting curve 62 downwards by ΔT in the FIG. 7 example so that maximum temperature 68 at Y=H is reduced to temperature 70 on offset curve 64 and so that minimum temperature 72 is reduced to temperature 74 on offset curve 64)”); and
determining whether the color temperature values corresponding to the at least two second pixel values are within the preset color temperature range (Mohammadi: [0036] and fig. 7, range of temperatures); wherein
correcting the at least two second pixel values, includes:
using the at least two second pixel values as the at least two second standard color temperature values, in response to determining that the color temperature values corresponding to the at least two second pixel values are within the preset color temperature range; and
correcting at least one second pixel value, in response to determining that at least one color temperature value corresponding to the at least one second pixel value of the at least two second pixel values is not within the preset color temperature range (Mohammadi: [0036], “In the two-dimensional temperature profile associated with curve 66, temperature variations are less pronounced across display 14. For example, minimum temperature 76 on compressed curve 66 is higher than minimum temperature 74 on uncompressed offset curve 64 and maximum temperature 78 on compressed curve 70 is lower than maximum temperature 70 on uncompressed offset curve 70. The third temperature profile (the compressed two-dimensional temperature profile that is associated with curve 66 of FIG. 7) has a range of temperatures (maximum-minimum) that is not too large and falls within a predetermined acceptable range of maximum and minimum temperatures. By processing the temperature profile information for display 14 in this way, extremes in temperature that might result in over-correction of the color of pixels 18 in pixel array 30 can be avoided”).

Regarding claim 15, the combination of Lu and Mohammadi further discloses a display device (Lu: [0018], “The electronic apparatus 100 is, for example, a camera, a smart phone, a tablet personal computer (PC), a personal digital assistant or any device capable of capturing images”), comprising:
a memory (Lu: fig. 1, storage unit 120) configured to store a plurality of pixel values (Mohammadi: [0046], temperature-gain look-up tables), wherein each pixel value includes gray scale values of at least three sub-pixels in a pixel (Lu: [0033], “each pixel in the image also includes the first component (i.e. the red component (R)), the second component (i.e. the green component (G)) and the third component (i.e. the blue component (B))” and Mohammadi: fig. 5, table with R, G, B values), and the plurality of pixel values includes at least two first pixel values and a plurality of second pixel values (Mohammadi: fig. 8, steps 84 and 86 which generates a two-dimensional temperature profile and a two-dimensional pixel color correction gain values); and
a processor (Lu: fig. 1, processing unit 130) coupled to the memory (Lu: fig. 1), wherein the processor is configured to:
perform functions within the scope of claim 1 and therefore interpreted and rejected based on similar reasoning; and
the memory is further configured to store the at least two first standard pixel values, and the at least two second standard pixel values and color temperature values corresponding thereto (Mohammadi: fig. 8, steps 84 and 86 which generates a two-dimensional temperature profile and a two-dimensional pixel color correction gain values).

Regarding claim 16, the combination of Lu and Mohammadi further discloses further comprising a display panel configured to display an image according to each first standard pixel value and/or each second standard pixel value (Mohammadi: [0021], “Display 14 may include an array of display pixels formed from liquid crystal display (LCD) components, an array of electrophoretic display pixels, an array of plasma display pixels, an array of organic light-emitting diode display pixels or other light-emitting diodes, an array of electrowetting display pixels, or display pixels based on other display technologies. Configurations in which display 14 is a backlit liquid crystal display may sometimes be described herein as an example. This is, however, merely illustrative. Display 14 may be formed using any suitable display technology”).

Regarding claim 17, the combination of Lu and Mohammadi discloses a display device (Lu: [0018], “The electronic apparatus 100 is, for example, a camera, a smart phone, a tablet personal computer (PC), a personal digital assistant or any device capable of capturing images”), comprising:
a memory (Lu: fig. 1, storage unit 120) configured to store one or more computer programs (Lu: [0020], “the processing unit 130 may access a plurality of modules stored in the storage unit 120 to execute various steps of a white balance compensation method provided by the invention”); and
a processor  (Lu: fig. 1, processing unit 130) coupled to the memory (Lu: fig. 1) and configured to execute the one or more computer programs to implement the correction method for the color temperature curve according to claim 1.

Regarding claim 18, the combination of Lu and Mohammadi discloses a non-transitory computer-readable storage medium storing a computer program that, when executed by a processor (Lu: [0019], “The processing unit 130 is, for example, a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor, a plurality of microprocessors, one or a plurality of microprocessors combined with a digital signal processor core, a controller, a micro controller, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) circuit, any other type of integrated circuit, a state machine, a processor based on an advanced RISC machine (ARM) and similar products”), causes the processor to implement the correction method for the color temperature curve according to claim 1.

Regarding claim 19, the combination of Lu and Mohammadi discloses a computer program product, comprising a computer program stored in a non-transitory computer-readable storage medium, wherein when executed by a processor (Lu: [0019], “The processing unit 130 is, for example, a general purpose processor, a special purpose processor, a conventional processor, a digital signal processor, a plurality of microprocessors, one or a plurality of microprocessors combined with a digital signal processor core, a controller, a micro controller, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA) circuit, any other type of integrated circuit, a state machine, a processor based on an advanced RISC machine (ARM) and similar products”), the computer program causes the processor to implement the correction method for the color temperature curve according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liu et al. (US PGPub 2016/0284284) discloses a flow chart of a method for adjusting a colour temperature (fig. 2).
Jin (US PGPub 2018/0336811) discloses a flowchart of a method for regulating brightness and chromaticity of a display panel (fig. 5). 
Yin (US PGPub 2019/0206365) discloses a method for performing color temperature testing and correction on a display by a display correction system (fig. 6). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693